Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) is dated as of November 24, 2014,
by and among Clinton Group, Inc., a Delaware corporation, on behalf of itself
and its affiliated funds, persons and entities, both current and future
(“Clinton”) and Atlantic Power Corporation, a corporation established under the
laws of British Columbia, Canada (the “Company”).

 

WHEREAS, Clinton submitted a letter to the board of directors of the Company
(the “Board”), dated October 16, 2014, with respect to the Company’s strategic
review process; and

 

WHEREAS, the Company and Clinton have agreed that it is in their mutual
interests to enter into this Agreement, among other things, to set forth certain
agreements concerning the composition of the the Board, as hereinafter
described.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

Section 1.              Board Size and Management.

 

(a)           Effective as of the date hereof, the Board has (i) subject to the
proviso in Section 1(c), increased the size of the Board, in compliance with all
applicable laws and the Company’ Articles of Continuance, dated as of June 29,
2010, as amended (the “Constating Documents”), to seven (7) directors; and (ii)
concurrently with such increase, appointed Teresa M. Ressel (the “Clinton
Nominee”) to the Board to serve until the 2015 annual meeting of shareholders of
the Company (the “2015 Annual Meeting”).

 

(b)           On or prior to December 19, 2014, the Board agrees to appoint to
the Board an additional individual (the “Additional Nominee” and, together with
the Clinton Nominee, the “Nominees”) from a list of potential directors
separately and mutually agreed upon prior to the execution of this Agreement by
the Company and Clinton, to serve until the 2015 Annual Meeting.

 

(c)           Until the Standstill Termination Date, the Company shall not
increase the size of the Board in excess of seven (7) members, and shall not
decrease the size of the Board if such decrease would require the resignation of
one or more of the Nominees, without the prior written consent of Clinton;
provided, that the Board may increase the size of the Board in excess of seven
(7) members by one (1) member to appoint any Chief Executive Officer of the
Company appointed by the Board as a director of the Board.

 

(d)           The Company and each of the Nominees shall make all necessary
filings required in connection with the election of the Nominees with any
governmental or regulatory authority or stock exchange that has, or may have,
jurisdiction over the Company.

 

(e)           Effective as of the date hereof, the Board has (i) increased the
size of each of the Audit Committee, the Compensation Committee and the
Nominating and Governance Committee (collectively, the “Board Committees”) by
one (1) director and (ii) appointed the Clinton Nominee to each of the Board
Committees.

 

--------------------------------------------------------------------------------


 

(f)            The Company shall not increase the size of any of the Board
Committees prior to the Standstill Termination Date without the prior written
consent of Clinton, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, that the Company shall not require Clinton’s
prior written consent to increase the size of any of the Board Committees by one
(1) additional director in order to appoint the Additional Nominee to such Board
Committee. In the event of the replacement of the Clinton Nominee as set forth
in Section 1(j), the Substitute Nominee shall be promptly appointed to the
committee seat vacated by the Clinton Nominee to serve until the 2015 Annual
Meeting.

 

(g)           The Company agrees that the Board shall appoint the Clinton
Nominee to any committee of the Board created during the period beginning on the
date hereof through the Standstill Termination Date (the “Standstill Period”)
for the purpose of identifying and evaluating candidates to serve as Chief
Executive Officer of the Company. In the event of the replacement of the Clinton
Nominee as set forth in Section 1(j), the Substitute Nominee shall be promptly
appointed to the committee seat vacated by the Clinton Nominee to serve until
the 2015 Annual Meeting.

 

(h)           The Company agrees that the Board shall appoint the Clinton
Nominee to any special committee created during the Standstill Period for the
evaluation of strategic alternatives. In the event of the replacement of the
Clinton Nominee as set forth in Section 1(j), the Substitute Nominee shall be
promptly appointed to the committee seat vacated by the Clinton Nominee to serve
until the 2015 Annual Meeting.

 

(i)            Subject to the applicable Nominee’s compliance with all policies,
procedures, processes, codes, rules, standards and guidelines applicable to all
Board members, the Company agrees to (i) nominate each of the Nominees for
election to the Board at the 2015 Annual Meeting, (ii) recommend, and reflect
such recommendation in the Company’s definitive proxy statement in connection
with the 2015 Annual Meeting, that the shareholders of the Company vote to elect
each of the Nominees as a director of the Company at the 2015 Annual Meeting for
a term of office expiring at the 2016 annual meeting of the shareholders of the
Company, and (iii) solicit, obtain proxies in favor of and otherwise support the
election of each of the Nominees at the 2015 Annual Meeting, in a manner no less
favorable than the manner in which the Company supports other nominees for
election at the 2015 Annual Meeting.

 

(j)            During the Standstill Period, the Company agrees that if the
Clinton Nominee resigns as a director or otherwise refuses to or is unable to
serve as a director for any reason, including as a result of death or
disability, Clinton shall be entitled to designate a replacement director as a
substitute director (the “Substitute Nominee”), subject to the reasonable
approval of the Board and its Nominating and Corporate Governance Committee. For
the avoidance of doubt, the Substitute Director shall thereafter be deemed the
Clinton Nominee for purposes of this Agreement and shall be entitled to the same
rights and subject to the same requirements under this Agreement applicable to
the resigning Clinton Nominee prior to his or her resignation, and such person
shall be appointed to the Board to serve the unexpired term, if any, of such
Clinton Nominee. The Board shall appoint the Substitute Nominee to the Board no
later than ten (10) business days after the Nominating and Corporate Governance
Committee’s approval of the Substitute Nominee.

 

2

--------------------------------------------------------------------------------


 

(k)           Notwithstanding anything to the contrary herein, if at any time
Clinton receives notice from the Company of a material breach by Clinton of any
obligation hereunder, and such material breach has not been cured within ten
(10) days after notice of such breach to Clinton, then in each case clause (y)
of Section 1(a) and the entirety of Sections 1(b), 1(c), 1(f), 1(g), 1(h), 1(i)
and 1(j) shall be void ab initio.

 

Section 2.              Nominee Information.  Clinton shall promptly provide to
the Company any information regarding any Nominee reasonably requested by the
Company that is required for inclusion in any of the Company’s filings with the
SEC or any other governmental or regulatory authority or stock exchange that
has, or may have, jurisdiction over the Company and any of its subsidiaries.

 

Section 3.              Additional Agreements.

 

(a)           Standstill Agreement.  During the Standstill Period, and subject
to any rights granted to Clinton in this Agreement, Clinton shall not, and shall
cause each of its Affiliates and Associates, and Representatives under its
control or direction, in each case either directly or indirectly, not to,
without the prior written consent of the majority of the Board:

 

(i)            acquire beneficial ownership of Voting Securities representing in
excess of 10% of any class of Voting Securities then outstanding (for purposes
of computing such percentage, the number of shares of Voting Securities shall be
determined at the time of calculation by reference to the latest available
Company filing with the SEC containing such information);

 

(ii)           solicit (as such term is used in the proxy rules of the SEC or
National Instrument 51-102 — Continuous Disclosure Obligations of the Canadian
Securities Administrators) proxies or consents, become a “participant” in a
“solicitation,” as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-1 of Regulation 14A, respectively, under the Exchange Act or
form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) (other than a group comprised solely of
Clinton and its Affiliates and Associates) soliciting proxies (or written
consents) in each case with respect to any Voting Securities in opposition to
the recommendation or proposal of the Board with respect to (A) the election of
directors to the Board, (B) any Section 14a-8 shareholder proposals to be voted
on at an annual or special meeting of shareholders, or (C) the amendment of any
provision of the Constating Documents;

 

(iii)          seek to call, or to request the calling of, a special meeting of
the Company’s shareholders (including any meeting of the Company’s shareholders
under the Business Corporations Act (British Columbia), including Section 187
thereof), or make a request for a list of the Company’s shareholders or for any
books and records of the Company;

 

(iv)          make any “proposal” or encourage or assist any person in making
any “proposal” under Section 167 of the Business Corporations Act (British
Columbia);

 

3

--------------------------------------------------------------------------------


 

(v)           deposit any Voting Securities in any voting trust or subject any
Voting Securities to any agreement with respect to the voting of any Voting
Securities, other than any such voting trust, arrangement or agreement solely
among Clinton and its affiliated funds, persons and entities;

 

(vi)          nominate persons for election to, or seek to remove any person
from, the Board or propose any other business at any annual or special meeting
of shareholders, or solicit written consents to take any action pursuant to the
Constating Documents;

 

(vii)         directly or indirectly seek, initiate, join in, propose or make
any public statement with respect to, or solicit, negotiate with, or provide any
information to any person with respect to, any merger, consolidation,
amalgamation, arrangement, tender or exchange offer, purchase, disposition, sale
or transfer of assets or securities, dissolution, liquidation, reorganization,
change in structure and composition of the Board, change in the executive
officers of the Company, change in capital structure, recapitalization,
dividend, share repurchase or other business combination involving the Company,
its subsidiaries or its business, and any other transaction as a result of which
the holders of Voting Securities immediately prior to the consummation of such
transaction would cease to own at least a majority of the issued and outstanding
shares of voting securities of the resulting company (each, an “Extraordinary
Transaction”);

 

(viii)        commence, encourage, support or join as a party any litigation,
arbitration or other proceeding (including a derivative action) against or
involving the Company or any of its current or former directors or officers
(including derivative actions) other than to enforce the provisions of this
Agreement;

 

(ix)          take any action, alone or in concert with others, to (A) effect or
seek, offer or propose (whether publicly or otherwise) to effect, or announce
any intention to effect or cause or participate in or in any way assist,
facilitate or encourage any other person to effect or seek, offer or propose
(whether publicly or otherwise) to effect or participate in such matter in any
of the activities set forth in Sections 3(a)(i)-(viii) of this Agreement, (B)
form, join or in any way participate in a “group” (as defined under the Exchange
Act) (other than a group comprised solely of Clinton and its Affiliates and
Associates) with respect to the Company or otherwise act in concert with any
person in respect of any such securities, (C) otherwise act, alone or in concert
with others, to seek representation on or to control or influence the
management, Board or policies of the Company or to obtain representation on the
Board of the Company, (D) take any action which would or would reasonably be
expected to force the Company to make a public announcement regarding any of the
types of matters set forth in Sections 3(a)(i)-(viii) of this Agreement, (E)
enter into any discussions or arrangements with any third party with respect to
any of the foregoing, (F) waive, modify or amend any provision of this Section
3(a), (G) finance or offer to provide financing for an attempt by any person to
engage in any of the activities or actions prohibited or restricted by the terms
of this Agreement or (H) take any action challenging the validity or
enforceability of any provisions of this Section 3.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict Clinton or any Nominee, as applicable, from: (A) exercising his or her
rights and fiduciary duties as a director of the Company, (B) except as provided
by Section 3(a) of this Agreement, voting all of his, her or its voting
securities of the Company in his, her or its discretion, (C) communicating
privately with the Board or any of the Company’s officers regarding any matter
so long as such communications are not intended to, and would not reasonably be
expected to, require any public disclosure of such communications, (D) making
any public statement or announcement with respect to an Extraordinary
Transaction proposed by the Company that requires a vote of the shareholders and
that is publicly announced by the Company after the date of this Agreement or
(E) taking any action necessary to comply with any law, rule or regulation or
any action required by any governmental or regulatory authority or stock
exchange that has, or may have, jurisdiction over Clinton, any Nominee or any of
their respective Affiliates or Associates.

 

(b)           So long as any Nominee is serving as a director of the Board and
is included on the Company’s slate of directors (the “Slate”) nominated for
election at the 2015 Annual Meeting or any special meeting of the Company’s
shareholders that occurs during the Standstill Period, Clinton shall (i) in the
case of all of Voting Securities owned of record by it as of such meeting (the
“Record Date”), and (ii) in the case of all of Voting Securities beneficially
owned by Clinton as of the Record Date (whether held in street name or by some
other arrangement), in each case, instruct the record holder to (A) support and
vote for the election of the Slate, (B) vote against (or withhold from voting)
any nominees that are not nominated by the Board.

 

(c)           Expenses.  Concurrently with the execution of this Agreement,
pursuant to wire instructions provided to the Company prior to the date hereof
along with copies of invoices and a certification that the rates charged
represent standard rates without premium, the Company shall reimburse Clinton
and its service providers for their actual out-of-pocket expenses incurred in
connection with, and related to, this Agreement; provided, that such
reimbursement shall not exceed $25,000 in the aggregate.  Except as otherwise
provided in this section, all attorneys’ fees, costs and expenses incurred by
each of the parties hereto shall be borne by such party.

 

(d)           As used in this Agreement:

 

(i)            the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act;

 

(ii)           the terms “beneficial owner” and “beneficial ownership” shall
mean ownership, directly or indirectly, of (1) any Voting Securities and (2) any
other security, including any cash settled option or other derivative security,
that transfers some or all of the economic risks and/or benefits of ownership of
the Voting Securities (whether or not subject to the passage of time or other
contingencies);

 

(iii)          the term “business day” shall mean any day other than a Saturday,
Sunday or a day on which banks in Toronto, Canada and New York, New York are
authorized or obligated by applicable law or executive order to close or are
otherwise generally closed;

 

5

--------------------------------------------------------------------------------


 

(iv)          the term “Exchange Act” shall mean the U.S. Securities Exchange
Act of 1934, as amended;

 

(v)           the terms “person” or “persons” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature;

 

(vi)          the term “Representatives” shall mean, with respect to Clinton,
Clinton’s officers, directors, members, general partners, employees, and, with
respect to the Company, the Company’s directors, officers and employees;

 

(vii)         the term “SEC” shall mean the U.S. Securities and Exchange
Commission.

 

(viii)        the term “Standstill Termination Date” shall mean the earlier of
(A) the date that is one year from the date hereof or (B) ten (10) days after
the Company receives notice from Clinton of a material breach by the Company of
any obligation under this Agreement which has not been cured, provided, that if
such material breach cannot be cured, the date on which the Company receives
such notice; and

 

(ix)          the term “Voting Securities” shall mean the Common Shares and any
other securities of the Company entitled to vote in the election of directors,
or securities convertible into, or exercisable or exchangeable for, such Common
Shares or other securities (whether or not subject to the passage of time or
other contingencies).

 

Section 4.              Representations, Warranties and Covenants.

 

(a)           Clinton represents, warrants and covenants  as follows:

 

(i)            Clinton has the power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

 

(ii)           This Agreement has been duly and validly authorized, executed and
delivered by Clinton, constitutes a valid and binding obligation and agreement
of each such member and is enforceable against each such member in accordance
with its terms.

 

(iii)          The execution by Clinton of this Agreement and the performance by
Clinton’s obligations hereunder does not and will not violate any law, any order
of any court or any agency of government.

 

(iv)          The Clinton Nominee is not employed by, or an Affiliate or
Associate of, Clinton.

 

(b)           The Company hereby represents, warrants and covenants as follows:

 

6

--------------------------------------------------------------------------------


 

(i)            The Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

 

(ii)           This Agreement has been duly and validly authorized, executed and
delivered by the Company, does not require the approval of the shareholders of
the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms.

 

(iii)          The Company’s execution of this Agreement and the performance by
the Company of its obligations hereunder does not and will not violate any law,
any order of any court or any agency of government, the Constating Documents, or
any provision of any indenture, agreement or other instrument to which the
Company or any of its properties or assets is bound, or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such indenture, agreement or other instrument, except for any such violation,
conflict, breach, result or default that could not, individually or in the
aggregate, reasonably be expected to adversely affect the Company’s ability to
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

 

Section 5.              Specific Performance.  Each of Clinton, on the one hand,
and the Company, on the other hand, acknowledges and agrees that irreparable
injury to the other party hereto could occur in the event any of the provisions
of this Agreement were not performed in accordance with its specific terms or
were otherwise breached, and that such injury may not be adequately compensable
in damages.  It is accordingly agreed that Clinton, on the one hand, and the
Company, on the other hand, shall each be entitled to seek specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof and the
other party hereto will not take any action, directly or indirectly, in
opposition to the party seeking relief on the grounds that any other remedy or
relief is available at law or in equity, and each party further agrees to waive
any requirement for the security or posting of any bond in connection with such
remedy.

 

Section 6.              Press Release and Other Public Disclosures.

 

(a)           Promptly following the execution and delivery of this Agreement,
the Company and Clinton shall issue a joint press release, in such form as
approved by the Company and Clinton (the “Press Release”) and the Company shall
file a Current Report on Form 8-K with the SEC disclosing and attaching as
exhibits this Agreement and the Press Release, each in the form attached hereto
as Exhibit A.   None of the parties hereto will make any public statements or
issue any press release (including in any filings with the SEC or any other
regulatory or governmental agency, including any stock exchange) concerning or
relating to this Agreement other than the statements in the Press Release and
the Form 8-K without (i) in the case of the Company, the prior written approval
of Clinton, not to be unreasonably withheld, and (ii) in the case of Clinton,
the prior written approval of the Company, not to be unreasonably
withheld.  From the date hereof to the Standstill Termination Date and except as
otherwise

 

7

--------------------------------------------------------------------------------


 

permitted under the Agreement, Clinton will not make any public statement or
issue any press release concerning or relating to any action or decision taken
or made or not taken or made by the Company or the Board.

 

(b)   The foregoing shall not prevent (i) the Company from taking any action
necessary or required by any governmental or regulatory authority or stock
exchange that has, or may have, jurisdiction over the Company and any of its
subsidiaries and (ii) to the extent legally required, the Company or Clinton
from making any factual statement in any compelled testimony or production of
information, either by legal process, subpoena, or as part of a response to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought, applicable listing requirements or
otherwise legally required; provided, that the party from which such information
is compelled shall provide, to the extent legally permissible, the other party
with prior written notice of the making of such compelled disclosure promptly so
that such other party may seek a protective order or other remedy and/or waive
compliance with the provisions of this Agreement. If such protective order or
other remedy is denied, and such party or any of its Representatives are
nonetheless legally compelled to disclose such information, such party or its
Representative, as the case may be, will furnish only that portion of such
information that is legally required, in the advice of counsel, and will
exercise best efforts to obtain assurances that confidential treatment will be
accorded to such information.

 

Section 7.              Mutual Non-Disparagement.  Each of the Company and
Clinton covenants and agrees that, until the Standstill Termination Date,
neither it nor any of its respective agents, subsidiaries, Affiliates,
successors, assigns, officers or directors, shall in any way, directly or
indirectly, alone or in concert with others, cause, express or cause to be
expressed in a public manner, orally or in writing, any remarks, statements,
comments or criticisms that disparage, call into disrepute, defame, slander or
which can reasonably be construed to be defamatory or slanderous to the other
parties or such other parties’ subsidiaries, Affiliates, successors, assigns,
officers (including any current officer of a party or a parties’ subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), directors (including any current director of a party or a parties’
subsidiaries who no longer serves in such capacity following the execution of
this Agreement), employees, shareholders, agents, attorneys or Representatives,
any of their products or services or any action or matter publicly disclosed
prior to the date of this Agreement.

 

Section 8.              No Waiver.  Any waiver by any party of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement.  The failure of a party to insist upon strict adherence to any
term of this Agreement on one or more occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

Section 9.              Successors and Assigns.  All the terms and provisions of
this Agreement shall inure to the benefit of, and shall be enforceable by and
binding upon, the successors and permitted assigns of each of the parties
hereto.  No party may assign either this Agreement or any of its rights,
interest or obligations hereunder without the prior written approval of the
other parties.

 

8

--------------------------------------------------------------------------------


 

Section 10.            Entire Agreement; Amendments; Interpretation and
Construction.  This Agreement, including the Exhibits hereto, contains the
entire understanding of the parties with respect to the subject matter
hereof.  There are no restrictions, agreements, promises, representations,
warranties, covenants or other undertakings other than those expressly set forth
in this Agreement.  This Agreement may be amended only by a written instrument
duly executed by the Company and Clinton.  Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of such counsel.  Each party and its
counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein.  Accordingly, any rule of law or
any legal decision that would require interpretation of any ambiguities in this
Agreement against any party that drafted or prepared it is of no application and
is hereby expressly waived by each of the parties hereto, and any controversy
over interpretations of this Agreement shall be decided without regard to events
of drafting or preparation.

 

Section 11.            Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

Section 12.            Notices.  All notices and other communications hereunder
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company:

 

Atlantic Power Corporation

One Federal Street, 30th Floor

Boston, Massachusetts 02110

Attention:  Jeffrey S. Levy

 

with a copy (which shall not constitute notice) to:

 

Goodmans LLP

Bay Adelaide Centre

333 Bay Street, Suite 3400

Toronto, Ontario M5H 2S7

Canada

Attention: Robert Vaux, Bill Gorman

 

with a copy to (which shall not constitute notice):

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Craig B. Brod, Benet J. O’Reilly

 

If to Clinton:

 

9

--------------------------------------------------------------------------------


 

Clinton Group, Inc.

601 Lexington Avenue, 51st Floor
New York, New York 10022

Attention:  Joseph De Perio

 

with a copy (which shall not constitute notice) to:

 

Schulte, Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention:  David E. Rosewater

 

with a copy (which shall not constitute notice) to:

 

Norton Rose Fulbright Canada LLP

Royal Bank Plaza, South Tower, Suite 3800

200 Bay Street, P.O. Box 84

Toronto, Ontario  M5J 2Z4
Attention:  Walied Soliman

 

in each case, or to such other address as the person to whom notice is given may
have previously furnished to the others in writing in the manner set forth in
this section.

 

Section 13.            Governing Law.  This Agreement shall be governed by and
construed in accordance with the Laws of the Province of Ontario and the laws of
Canada applicable therein. The Parties hereby irrevocably and unconditionally
consent to and submit to the courts of the Province of Ontario for any actions,
suits or proceedings arising out of or relating to this Agreement or the matters
contemplated herein (and agree not to commence any action, suit or proceeding
relating hereto except in such courts) and further agree that service of any
process, summons, notice or document by registered mail to the addresses of the
Parties set forth in this Agreement shall be effective service of process for
any action, suit or proceeding brought against any Party in such court. The
Parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
matters contemplated herein in the courts of the Province of Ontario and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding so brought has been
brought in an inconvenient forum.

 

Section 14.            Counterparts.  This Agreement may be executed in
counterparts and by facsimile or e-mail in portable documents format (.pdf),
each of which shall be an original, but all of which together shall constitute
one and the same Agreement.

 

Section 15.            Severability.  If any provision or clause of this
Agreement or the application thereof to any person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, such
provision or clause shall be deemed amended to conform to applicable laws so as
to be valid and enforceable, or, if it cannot be so amended without materially
altering the intention of the parties, such provision shall be stricken,

 

10

--------------------------------------------------------------------------------


 

and the remaining provisions hereof will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby so long as the
transactions contemplated hereby are not affected in any manner materially
adverse to any party.

 

Section 16.            No Third Party Beneficiaries.  This Agreement is solely
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not enforceable by any other person.

 

[Remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

ATLANTIC POWER CORPORATION

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name: Terrence Ronan

 

Title: Chief Financial Officer

 

 

 

 

 

CLINTON GROUP, INC.

 

on behalf of itself and its affiliates

 

 

 

 

 

By:

/s/ Francis A. Ruchalski

 

Name: Francis A. Ruchalski

 

Title: Authorized Signatory

 

[Signature Page to Settlement Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Joint Press Release
and Form 8-K

 

--------------------------------------------------------------------------------